Citation Nr: 1133226	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from August 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
The case was previously before the Board in June 2009 wherein the Board denied the benefit sought on appeal.  The appellant appealed the Board's June 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum decision, the Court set aside the Board's June 2009 decision and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 memorandum decision, the Court concluded that a February 2009 VA medical opinion was inadequate.  The Court noted that although the examiner implicitly rejected a 1957 medical opinion diagnosing rheumatic heart disease with aortic stenosis because it was unlikely that rheumatic aortic stenosis would present without mitral valve disease, the 1957 opinion made no finding at all in regard to mitral valve disease.  In addition, the examiner concluded that there were no confirmatory symptoms of rheumatic fever in service, although the appellant's in-service medical records were presumed destroyed in a fire.  Finally, the Court noted that the examiner stated that he reviewed the records provided, but it was unclear whether the records included the entire claims file or parts of the claims file.  The Court specifically noted that it was unclear whether the examiner had access to post-service diagnoses of rheumatic heart disease.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that the claim must be remanded for a new VA opinion.

Additionally, the Court found that VA did not satisfy its duty to assist.  Specifically, the Court found that VA erroneously limited the scope of its request for morning reports from the appellant's service.  The appellant's service treatment records are presumed to have been destroyed in the fire at the National Archives and Records Administration in July 1973.  In a statement received in October 2005, the appellant stated that he thought he was treated for a sore throat sometime during the months of August, September, October, November, or December of 1955.  In a request to the National Personnel Records Center (NPRC), the RO requested a search of sick/morning reports from September 1, 1955, to December 1, 1955, for remarks pertaining to a sore throat/fever.  As the records request did not include the months of August and December 1955, VA erroneously limited the scope of the search.  Accordingly, the claim must be remanded for another request to the NPRC for relevant morning reports.

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC search for any records, to include morning/sick reports from the appellant's unit, relating to the appellant, references to a sick call, confinement to quarters, return to duty, and/or hospitalization, to include treatment for a sore throat or fever, from August 19, 1954, through August 2, 1956.  

2.  After any records obtained have been associated with the claims file, request a medical opinion to address the following:

* Whether it is at least as likely as not (a 50 percent probability or more) that any current cardiovascular disability, to include aortic stenosis, a heart murmur, rheumatic heart disease, atrial fibrillation, and atherosclerotic vascular disease with aortic atherosclerosis (See July 2006 Private Care Clinic Note from K.S., M.D.), had its onset in service or within one year of the appellant's separation from service in August 1956.

* Whether it is at least as likely as not (a 50 percent probability or more) that a cardiac murmur which was reported in August 1957, or aortic stenosis identified on examination in September 1957, may be clinically dissociated from current atherosclerotic vascular disease with aortic atherosclerosis, or aortic valve (AV) disease which required aortic valve replacement in 1988.  

* Discuss the significance of findings in a November 1984 St. Mary's Health Center treatment record and a January 1988 St. Louis University Hospital operative report, which indicated the aortic valve was extremely calcified and that there was a bicuspid valve, as well as whether these findings represented: (a) a congenital aortic valve abnormality which by its nature preexisted service; or was (b) a chronic residual finding (i.e. aortic stenosis) of previously undiagnosed rheumatic fever as stated by an examining physician (N.P.K., Jr., M.D.) in September 1957.  

* If a congenital aortic valve abnormality is assessed, opine as to whether it is at least as likely as not (a 50 percent probability or more) that there was aggravation (a chronic worsening of the underlying condition beyond its natural progression) of the appellant's congenital, bicuspid aortic valve in service.  

* If the aortic valve abnormality is assessed as a chronic residual finding (i.e. aortic stenosis) of previously undiagnosed rheumatic fever, opine as to whether it is at least as likely as not that the onset of rheumatic aortic valve pathology was in service, or prior to service.  If the onset was prior to service, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that there was aggravation (a chronic worsening of the underlying condition beyond its natural progression) of the appellant's rheumatic aortic valve pathology in service.  

* The Board notes that the appellant's service treatment records were presumed to have been destroyed in a fire.  However, the Board finds the appellant's assertions that he had a severe sore throat in service to be credible.  

* The VA examiner should specifically review the appellant's post-service treatment records, including: an August 1957 examination, in which he was diagnosed with a cardiac murmur; an August 1957 X-ray report; a September 1957 examination report by N.P.K., M.D., which noted the appellant had rheumatic heart disease with a mild degree of aortic stenosis; an October 1958 private employer examination report, which found the appellant had rheumatic heart disease; a December 1987 St. Mary's Health Center record, indicating the appellant was known to have a heart murmur dating back approximately to age 25; and January 1988 records from St. Louis University Medical Center, where the appellant received an aortic valve replacement. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for cardiovascular disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


